Citation Nr: 0913240	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-28 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for primary open angle glaucoma of both eyes on a schedular 
basis.

2.  Entitlement to a disability rating higher than 20 percent 
for primary open angle glaucoma of both eyes on an extra-
schedular basis


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to September 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Regional Office (RO) in Buffalo, New York.

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2008.

The claim for a higher rating on an extra-schedular basis 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral glaucoma is 
manifested by no worse than visual acuity of 20/30 in the 
right eye, and 20/40 in the left eye.

2.  Impairment of field vision does not reflect loss of 
temporal half, bilateral or unilateral concentric contraction 
to 5 degrees, bilateral concentric contraction to 15 degrees 
but not 5 degrees, bilateral concentric contraction to 30 
degrees but not to 15 degrees, or bilateral concentric 
contraction to 45 degrees but not to 30 degrees.




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for bilateral glaucoma are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes 6013, 6078, 6080, 6081 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  During the 
pendency of this the appeal the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), held that 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to increased ratings claims and outlined the 
information which must be included in notices pertaining to 
Veteran's filing a claim for increased ratings.  This 
included notifying the claimant of the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the Veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The RO sent a letter to the Veteran in July 2005 which listed 
the type of evidence which was needed to demonstrate the 
Veteran's service-connected disorder had increased in 
severity.  He was advised that the evidence may be a 
statement from his doctor containing physical and clinical 
findings, the test results or x-rays, and the dates of 
examinations and tests.  He was also advised that he could 
submit statements from other individuals who were able to 
describe the manner in which his disability had become worse.  
He was further advised that he could submit his own statement 
with a description of the symptoms, their frequency, and 
severity.  

A September 2005 letter from the RO described the way VA 
determines the disability rating and effective dates.  He was 
advised that they consider the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the conditions and symptoms on employment.  It was 
noted that he could provide information about ongoing 
treatment, including VA or Federal records; recent Social 
Security determinations, and statements from employers as to 
job performance, lost time, and other information regarding 
how the condition had affected his ability to work.   

The Board has noted that the letters did not fulfill all of 
the requirements set forth in the Vazquez case.  In 
particular, the letters did not include the specific rating 
criteria applicable to the claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the Veteran.  

The Federal Circuit further held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim are harmless error and 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In 
the August 2006 rating decision the criteria for rating the 
disability was set out and explained.  An August 2006 letter 
to the Veteran enclosed a copy of that rating decision.  The 
Veteran was also provided with the applicable rating criteria 
for in the Statement of the Case in July 2007.  The Board 
notes that the Veteran's claim was readjudicated following 
notice of this information.  

Based on the notices provided to the Veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices what information or evidence was required for 
an increased rating to be granted.  In addition, the 
Veteran's statements submitted to the Board reveal that the 
Veteran had actual knowledge of what information or evidence 
was required for an increased rating to be granted.  For 
example, in his claim of January 2004, he specifically 
referenced VA regulations.  In a letter dated in April 2006, 
the Veteran specifically discussed the Diagnostic Code for 
Glaucoma.  The Board also notes that the Veteran is 
represented by an organization that would be expected to have 
knowledge of the specific rating criteria.  Thus, it is clear 
that there has been no prejudice due to inadequate notice.  

The Board also notes that VA has a duty to assist the Veteran 
in the development of the claims.  This duty includes 
assisting the Veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  With respect to the development of 
evidence, the Board notes that the Veteran's service medical 
records, VA records and private records of treatment have 
been obtained.  The Veteran has not identified any pertinent 
evidence which has not been obtained.  The Veteran has been 
examined by to determine the current severity of his 
disability.  

Based on the foregoing, the Board finds that, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 


II.  Entitlement To A Disability Rating Higher Than 20 
Percent For Primary Open Angle Glaucoma Of Both Eyes On A 
Schedular Basis.

The Veteran asserts that his service-connected glaucoma is 
more severe than contemplated by the currently assigned 20 
percent evaluation.  During the hearing held in June 2008, he 
reported that the severity and duration of the symptoms had a 
significant impact on his daily life and employment.  He 
stated that his optic nerves had been damaged and could not 
be repaired.  He further stated that he would have to take 
eye drops the rest of his life.  He reported having had 
surgery on the eyes which resulted in a stitch in one eye 
that could not be removed.  He also reported that he had to 
have a series of shots in his eyes.  He also reported that he 
experienced "floaters" and that he had real problems 
driving at night.   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's glaucoma is rated under Diagnostic Code 6013- 
6080, which pertains to simple, primary, noncongestive 
glaucoma.  Diagnostic Code 6013 provides for a minimum 10 
percent evaluation and directs that glaucoma is otherwise to 
be rated on the impairment of visual acuity or field loss. 38 
C.F.R. § 4.84a, Diagnostic Code 6013.  The Veteran is 
diagnosed with bilateral glaucoma.

As to impairment of visual acuity, the basis for rating for 
visual impairment will be the best distant vision obtainable 
after the best correction by glasses. 38 C.F.R. § 4.75.  
Where central visual acuity in both eyes is 20/40, a 
noncompensable evaluation is assigned. 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity. Diagnostic Codes 
6061 to 6079.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. 
§ 4.83a, Table V (2008).

As noted, the Veteran is currently in receipt of a 20 percent 
evaluation for his glaucoma.  The next higher evaluation, 30 
percent, is warranted for impairment of central visual acuity 
in the following situations: (1) when corrected vision in 
both eyes is only 20/70; (2) when corrected vision in one eye 
is 20/100 and vision in the other eye is 20/70; (3) when 
vision in one eye is corrected to 20/200 and vision in the 
other eye is corrected to 20/50; (4) when vision in one eye 
is corrected to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is corrected 
to 10/200 and vision in the other eye is corrected to 20/40, 
or (6) when vision in one eye is corrected to 5/200 and 
vision in the other eye is corrected to 20/40.  See 
Diagnostic Codes 6074, 6076, 6077, 6078.

After a review of the evidence of record, to include the VA 
outpatient treatment records and VA examination reports, the 
Board finds that a disability evaluation in excess of 20 
percent is not warranted for the Veteran's service-connected 
glaucoma. On VA examination in August 2005, it was noted that 
he had vision of 20/25, and 20/20.  On VA examination in July 
2006, the Veteran's visual acuity in the right eye was 20/30, 
and 20/40 in the left eye.

As noted, a 30 percent disability evaluation is only 
warranted for significantly worse levels such as when vision 
in both eyes is only correctable to 20/70, or when vision in 
one eye is only correctable to 20/100 and vision in the other 
eye is only correctable to 20/70.  Such impairment is not 
shown in this case.  The Veteran's reading of 20/30 and 20/40 
would not even warrant a 10 percent rating.  Based on the 
visual acuity readings, Table V does not allow for an 
evaluation in excess of 20 percent. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6071-6079.

As to loss of field of vision, regulations provide that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each 
eye.

The charts will be made a part of the report of examination 
and not less than two recordings, and three when possible, 
will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to five degrees.  This type of contraction of the 
visual field reduces the visual efficiency to zero. 38 C.F.R. 
§ 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.

The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes. 38 C.F.R. § 4.76a.

The provisions of 38 C.F.R. § 4.76a, Table III reflects 
normal visual field extent at 8 principal meridians as 
follows (in degrees): temporally 85, down temporally 85, down 
65, down nasally 50, nasally 60, up nasally 55, up 45, and up 
temporally 55.

A VA visual field examination in July 2006 showed an average 
contraction of 53 degrees for the right eye.  A normal field 
of vision temporally is 85 degrees, while the examination 
showed 72 degrees.  Normal vision down temporally is 85 while 
the Veteran's was 72.  The normal field of vision down is 65, 
and the Veteran had 45 degrees.  The normal vision down 
nasally is 50, and the examination of the Veteran showed 45 
degrees.  Normal vision nasally is 60, and the Veteran had 45 
on examination.  Vision up nasally is normally 55, and the 
Veteran had 45 degrees.  The vision of the right eye up is 
normally 45 degrees, and the Veteran had 40 on examination.  
For vision up temporarily, 55 is normal, and the Veteran had 
60 on examination.  The total vision field for the Veteran's 
right eye on examination was 424.  Dividing that figure by 
the eight directions and rounding up provided the average 
contraction of 53 degrees.  

For the left eye, the Veteran's average contraction was found 
on examination to 52 degrees.  A normal field of vision 
temporally is 85 degrees, and examination of the Veteran's 
left eye showed 65.  The normal field of vision down is 65, 
and the Veteran had 47 degrees.  The normal vision down 
nasally is 50, and the examination of the Veteran showed 47 
degrees.  Normal vision nasally is 60, and the Veteran had 45 
on examination.  Vision up nasally is normally 55, and the 
Veteran had 45 degrees.  The vision of the left eye up is 
normally 45 degrees, and the Veteran had 45 on examination.  
For vision up temporally, 55 is normal, and the Veteran had 
50 on examination.  The total vision field for the Veteran's 
left eye on examination was 409.  Dividing that figure by the 
eight directions and rounding up provided the average 
contraction of 52 degrees.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under such code, 
loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral, or is rated as 20/70.  Loss of the nasal half of 
the visual field bilaterally results in a 20 percent rating, 
unilaterally results in a 10 percent evaluation, or may be 
rated as 20/50.

Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent evaluation if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200.  
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral 
evaluation, a 20 percent unilateral rating, or is rated as 
20/200.

Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
evaluation, unilaterally results in a 10 percent rating, or 
is rated as 20/100.  Concentric contraction of the visual 
field to 45 degrees but not to 30 degrees bilaterally results 
in a 30 percent rating, unilaterally results in a 10 percent 
evaluation, or is rated as 20/70.

A concentric contraction of the visual field to 60 degrees 
but not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 
20/50.  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
evaluations require contraction within the stated degrees, 
temporally; the nasal contraction may be less. 38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2).

In this case, the above evidence does not support a higher 
rating under Diagnostic Code 6080.  Applying the Goldman test 
results from the above-noted VA examinations, the impairment 
of field vision does not reflect loss of temporal half, 
bilateral or unilateral concentric contraction to 5 degrees, 
bilateral concentric contraction to 15 degrees but not 5 
degrees, bilateral concentric contraction to 30 degrees but 
not to 15 degrees, or bilateral concentric contraction to 45 
degrees, but not to 30 degrees.  As noted, the examination 
reflected average concentric contractions of 52 and 53 
degrees.  A concentric contraction of the visual field to 60 
degrees but not to 45 degrees results in a bilateral 
evaluation of 20 percent.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 20 percent for glaucoma, the 
reasonable doubt doctrine does not apply, and the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

ORDER

Entitlement to a disability rating higher than 20 percent for 
primary open angle glaucoma of both eyes on a schedular basis 
is denied.

REMAND

The Veteran has raised the issue of entitlement to an initial 
rating higher than 10 percent for his primary open angle 
glaucoma of both eyes on an extra-schedular basis.  In his 
notice of disagreement dated in October 2006, he stated that 
his employment status had not been taken into consideration 
when assigning the rating.  During the hearing held in June 
2008, the Veteran stated that he did not think that the 
rating adequately accounted for the impact of the condition 
on his employment and daily life.  In addition, in his appeal 
statement, he specifically cited 38 C.F.R. § 3.321 which 
pertains to extra-schedular ratings.  That issue has not been 
developed or specifically addressed by the RO.  The Board 
finds that more complete development is necessary.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit evidence 
of an exceptional or unusual disability 
picture, such as interference with 
employment, and time or wages lost due 
to his service-connected disability.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


